DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities: Applicant’s dependent claim 7 depends from dependent claim 5 which is cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Applicant’s dependent claim 18 recites “wherein the interference pigment has a transmittance of light having a wavelength of 480 nm of 40% or more and 90% or less, the interference pigment has a transmittance of light having a wavelength of 580 nm of 40% or more and 90% or less, and the interference pigment has a transmittance of light having a wavelength of 680 nm of 40% or more and 90% or less.”  Applicant’s specification as originally filed at paragraphs [0034-36] discloses the aforementioned claimed transmittance ranges exhibited by the claimed interference pigment require the base color is not hidden.  However, Applicant's dependent claim 18 does not recite the base color is not hidden.
For purposes of examination, the claim limitation “wherein the interference pigment has a transmittance of light having a wavelength of 480 nm of 40% or more and 90% or less, the interference pigment has a transmittance of light having a wavelength of 580 nm of 40% or more and 90% or less, and the interference pigment has a transmittance of light having a wavelength of 680 nm of 40% or more and 90% or less” will be interpreted to mean the claimed transmittance percentages at the claimed wavelengths are demonstrated when the base color is not hidden.
For this reason, Applicant’s dependent claim 18 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 7-9, 11-18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2007/0251424 A1 to Handrosch et al. (hereinafter “Handrosch”).

Referring to Applicant’s independent claim 1, Handrosch teaches an interference pigment (See Abstract) comprising: a flaky inorganic substrate, e.g., glass, silica and alumina flake-form substrates (pars. [0006], [0008], [0010-14]; the flake-form substrate of Handrosch is equivalent to Applicant’s claim term “a flaky inorganic substrate”); a transparent metal layer that coats the inorganic substrate, e.g., silver, gold or alloys thereof (par. [0017]; as Handrosch teaches one or more layers are applied to the flake-form substrate and beneath the anion-binding layer, a transparent metal layer, such as silver or gold, of Handrosch is equivalent to Applicant’s claim term “a transparent metal layer”; Handrosch teaches explicitly the transparent metal layer is applied to the flake-form substrate and beneath the anion-binding layer); and a metal oxide layer that coats an outer surface of the transparent metal layer and is in contact with the transparent metal layer (pars. [0017], [0020-27]; as Handrosch teaches one or more layers are applied to the flake-form substrate and beneath the anion-binding layer, a metal oxide layer, such as titanium oxide, applied onto the surface of the transparent metal layer is equivalent to Applicant’s claim term “a metal oxide layer”); wherein the metal oxide layer has an average thickness of 1 nm to 300 nm (par. [0027] of Handrosch), and the metal oxide layer comprises titanium oxide (par. [0017]). The average thickness of the metal oxide layer taught by Handrosch renders obvious Applicant’s claimed range.  The average thickness of the metal oxide layer taught by Handrosch MPEP 2144.05 [R-08.2017] (I) Given the teachings of Handrosch, a person having ordinary skill in the art at the time the present application was filed would find it obvious the metal oxide layer of Handrosch can exhibit and possess an average thickness value that lies within Applicant’s claimed range given the broad overlap between Applicant’s claimed range and Handrosch’s teachings.  The teaching “wherein the interference pigment has a color difference ΔE with respect to a blank measured according to the CIE 1976 (L*a*b*) color system that is 4 or more and 20 or less, and a reflectance for light having a wavelength of 680 nm that is 60% or more and 75.5% or less” is inherent within and/or obvious in light of the teachings of Handrosch.  Handrosch teaches a flaky inorganic substrate material, transparent metal layer material, metal oxide layer material and its thickness, and juxtaposition of said materials to form an interference pigment that is identical or substantially identical to Applicant’s claimed interference pigment, its constituents and structure.  In turn, the interference pigment of Handrosch exhibits and possesses the same properties, such as color difference ΔE and reflectance value, as Applicant’s claimed interference pigment. MPEP 2112.01 [R-10.2019] (I),(II) In the alternative, given all the material and structural similarities discussed above, there is a reasonable expectation a person having ordinary skill in the art before the effective filing date of the present application would find the interference pigment of Handrosch exhibits the same properties, such as color difference ΔE and reflectance value, as Applicant’s claimed interference pigment.  For these reasons, the teaching “wherein the interference pigment has a color difference ΔE with respect to a blank measured according to the CIE 1976 (L*a*b*) color system that is 4 or more and 20 or less, and a reflectance for light having a wavelength of 680 nm that is 60% or more and 75.5% or less” is inherent within and/or obvious in light of the teachings of Handrosch.

Referring to Applicant’s claim 2, Handrosch teaches, when the metal oxide layer is referred to as a first metal oxide layer, the interference pigment further comprises a second metal oxide layer that is formed between the inorganic substrate and the metal layer and that coats the inorganic substrate (par. [0020]; Handrosch teaches an embodiment wherein the substrate is coated with one or more layers, such as a second metal oxide layer, which is equivalent to Applicant’s claim term “a second metal oxide layer).

Referring to Applicant’s claim 7, Handrosch teaches the metal is at least one selected from the group consisting of silver (par. [0017]) and gold (par. [0017]).

Referring to Applicant’s claim 8, Handrosch teaches the metal layer has an average thickness of 3 nm to 300 nm, and preferably 4 nm to 50 nm (par. [0018]). The metal layer average thickness taught by Handrosch renders obvious Applicant’s claimed range.  The metal layer average thickness taught by Handrosch overlaps Applicant’s claimed range of “5 nm or less”.  MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 9, the metal layer has an average thickness of 3 nm to 300 nm, and preferably 4 nm to 50 nm (par. [0018]). The metal layer average thickness taught by Handrosch renders obvious Applicant’s claimed range.  The metal layer average thickness taught by Handrosch is close enough to Applicant’s claimed range of “2 nm or less”.  MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 11, Handrosch teaches a metal oxide in the second metal oxide layer is iron hydroxide (pars. [0021-22], [0026-27]).

Referring to Applicant’s claim 12, Handrosch teaches the metal oxide may comprise aluminium oxide, silicon oxide, iron oxide, tin oxide, cerium oxide, zinc oxide, zirconium oxide, chromium oxide, titanium oxide (par. [0017]). Handrosch does not prohibit, prevent or teach away from the one or more layers comprising the same metal oxide material such as titanium oxide. Given such lack of teaching, the one or more layers of Handrosch can include a first metal oxide layer and second metal oxide layer; both first and second metal oxide layers comprising titanium oxide.  A person having ordinary skill in the art before the effective filing date of the present application would find at least the teaching, if not the suggestion, obvious in light of the teachings of Handrosch.

Referring to Applicant’s claim 13, Handrosch teaches the transparent metal layer may comprise chromium, aluminium, nickel, silver, gold, titanium, copper or alloys (par. [0017]) and the metal oxide may comprise aluminium oxide, silicon oxide, iron oxide, tin oxide, cerium oxide, zinc oxide, zirconium oxide, chromium oxide, titanium oxide (par. [0017]). As Handrosch teaches one or more layers are applied to the flake-form substrate and beneath the anion-binding layer (par. [0017]), and does not prohibit, prevent or teach away from the one or more layers comprising alternating layers or even the same types of materials, the one or more layers of Handrosch may comprise a “first metal oxide layer” coated with “a laminated layer comprising one or more transparent metal layers and one or more metal oxide layers that are laminated alternately”.  A person having ordinary skill in the art before the effective filing date of the 

Referring to Applicant’s independent claim 14, Handrosch teaches a cosmetic (pars. [0001], [0009], [0059-66], [0074], [0078], [0084-85], [0094-122]) comprising the interference pigment according to claim 1 (pars. [0006], [0008], [0010-14], [0017], [0020-27]).

Referring to Applicant’s independent claim 15, Handrosch teaches a paint (pars. [0001], [0009], [0027], [0059], [0079], [0085]) comprising the interference pigment according to claim 1 (pars. [0006], [0008], [0010-14], [0017], [0020-27]). 

Referring to Applicant’s independent claim 16, Handrosch teaches an ink (pars. [0079], [0084]) comprising the interference pigment according to claim 1 (pars. [0006], [0008], [0010-14], [0017], [0020-27]).

Referring to Applicant’s independent claim 17, Handrosch teaches a resin composition (par. [0079]; the resin binder, e.g., phenolic, maleic amino, alkyd, epoxy, and mixtures thereof, of Handrosch for the printing inks and/or liquid surface coatings taught therein are equivalent to Applicant’s claim term “a resin composition”) comprising the interference pigment according to claim 1 (pars. [0006], [0008], [0010-14], [0017], [0020-27]). 

Referring to Applicant’s claim 18, the teaching the “interference pigment has a transmittance of light having a wavelength of 480 nm of 40% or more and 90% or less, the MPEP 2112.01 [R-10.2019] (I),(II) In the alternative, given all the material and structural similarities discussed above, there is a reasonable expectation a person having ordinary skill in the art before the effective filing date of the present application would find the interference pigment of Handrosch exhibits the same properties, such as transmittance percentages at various wavelengths, as Applicant’s claimed interference pigment.  For these reasons, the teaching “interference pigment has a transmittance of light having a wavelength of 480 nm of 40% or more and 90% or less, the interference pigment has a transmittance of light having a wavelength of 580 nm of 40% or more and 90% or less, and the interference pigment has a transmittance of light having a wavelength of 680 nm of 40% or more and 90% or less” is inherent within and/or obvious in light of the teachings of Handrosch.

Referring to Applicant’s independent claim 21, Handrosch teaches an interference pigment (See Abstract) consisting of: a flaky inorganic substrate, e.g., glass, silica and alumina flake-form substrates (pars. [0006], [0008], [0010-14]; the flake-form substrate of Handrosch is MPEP 2144.05 [R-08.2017] (I) The average thickness of the metal oxide layer taught by Handrosch renders obvious Applicant’s claimed range.  The average thickness of the metal oxide layer taught by Handrosch overlaps Applicant’s claimed range of “80 nm to 350 nm”. MPEP 2144.05 [R-08.2017] (I) Lastly, as Applicant’s claim language recites the claimed “laminated layer” is “optional”, the teachings of Handrosch 

Referring to Applicant’s independent claim 23, Handrosch teaches an interference pigment (See Abstract) consisting of: a flaky inorganic substrate, e.g., glass, silica and alumina flake-form substrates (pars. [0006], [0008], [0010-14]; the flake-form substrate of Handrosch is equivalent to Applicant’s claim term “a flaky inorganic substrate”); a second metal oxide layer that coats the inorganic substrate (pars. [0017], [0020-27]; as Handrosch teaches one or more layers are applied to the flake-form substrate and beneath the anion-binding layer, a metal oxide layer, such as titanium oxide, applied onto the surface of the flake-form substrate is equivalent to Applicant’s claim term “a second metal oxide layer”); a transparent metal layer that coats the second metal oxide layer, e.g., silver, gold or alloys thereof (par. [0017]; as Handrosch teaches one or more layers are applied to the flake-form substrate and beneath the anion-binding layer, a transparent metal layer, such as silver or gold, of Handrosch is equivalent to Applicant’s claim term “a transparent metal layer”; Handrosch teaches explicitly the transparent metal layer is applied to the flake-form substrate and beneath the anion-binding layer); a first metal oxide layer that coats an outer surface of the transparent metal layer (pars. [0017], [0020-27]; as Handrosch teaches one or more layers are applied to the flake-form substrate and beneath the anion-binding layer, a metal oxide layer, such as titanium oxide, applied onto the surface of the transparent metal layer is equivalent to Applicant’s claim term “a first metal oxide layer”); wherein the material of the inorganic substrate is glass (pars. [0006], [0010-11]), the substrate has an average thickness of 1 nm (0.001 μm) to 300 nm (0.3 μm) (par. [0027]), the metal of the transparent metal layer is at least one selected from the group consisting of silver and gold (par. [0017]), the MPEP 2144.05 [R-08.2017] (I) The average thicknesses of the second and first metal oxide layers taught by Handrosch render obvious Applicant’s claimed range.  The average thicknesses of the second and first metal oxide layers taught by Handrosch overlap Applicant’s claimed range of “80 nm to 350 nm”. MPEP 2144.05 [R-08.2017] (I) Lastly, as Applicant’s claim language recites the claimed “polyvalent metal compound layer” is “optional”, the teachings of Handrosch have not been applied to Applicant’s claim term “optionally a polyvalent metal compound layer” and related claim language recited therein. 

Allowable Subject Matter
Claims 19, 20, 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 19, along with all the limitations of independent claim 1, with particular attention to “wherein the metal oxide layer includes 99 atom% or more of rutile titanium oxide”; of dependent claim 20, along with all the limitations of independent claim 1, with particular attention to “wherein the metal oxide layer includes 99 atom% or more of rutile titanium oxide”;  of dependent claim 22, along with all the limitations of independent claim 21, with particular 
United States Pre-Grant Patent Application Publication No. 2007/0251424 A1 to Handrosch et al. teaches an interference pigment (See Abstract) comprising: a flaky inorganic substrate, e.g., glass, silica and alumina flake-form substrates (pars. [0006], [0008], [0010-14]); a transparent metal layer that coats the inorganic substrate, e.g., silver, gold or alloys thereof (par. [0017]); a first metal oxide layer, e.g., titanium oxide, that coats an outer surface of the transparent metal layer and is in contact with the transparent metal layer (pars. [0017], [0020-27]); and, a second metal oxide layer, e.g., titanium oxide, that coats the inorganic substrate (pars. [0017], [0020-27]).  However, the Handrosch reference does not teach or suggest the titanium oxide of the first and second metal oxide layers is the rutile form.  And, an updated search of the prior art did not find a prior art reference that teaches utilizing 99 atom% or more of rutile titanium oxide in a metal oxide layer of an interference pigment.  Consequently, there is no obvious reason to modify the teachings of Handrosch and teach “wherein the metal oxide layer includes 99 atom% or more of rutile titanium oxide” of Applicant’s dependent claim 19, along with all the limitations of Applicant’s independent claim 1; “wherein the metal oxide layer includes 99 atom% or more of rutile titanium oxide” of Applicant’s dependent claim 20, along with all the limitations of Applicant’s independent claim 1; “wherein the metal oxide layer includes 99 atom% or more of rutile titanium oxide” of Applicant’s dependent claim 22, along with all the limitations of Applicant’s independent claim 21; and, “wherein the metal oxide layer 

Response to Arguments
Applicant's additional claim amendments and remarks filed in the Amendment and Response filed with Request for Continued Examination on October 22, 2021 have been fully considered but they are not persuasive.
With respect to Applicant’s independent claim 18, Applicant asserts the base color not being hidden is a result of the transmittance values recited at each of the respective claimed wavelengths.  Applicant asserts the transmittance value further are properties of the interference pigment and would not be dependent on a base color that the pigment is applied to, further supporting the understanding that the transmittance value is not dependent on the visibility of the base color, but instead that the visibility of the base color results from the transmittance properties of the pigment applied over the base color.  With respect to Applicant’s independent claim 23, Applicant asserts the amendment made to independent claim 23 specify the location of the optional polyvalent metal oxide layer in the claimed interference pigment and thus address the remarks asserted in the Advisory action mailed September 21, 2021.  For these reasons, Applicant asserts claims 1, 2, 7-9 and 11-24 are patentable over the cited prior art of record and the pending claim rejections should be withdrawn.
The Office disagrees.  During the telephonic interview of October 20, 2021 conducted between the examiner and Applicant’s representative, Applicant stated the disclosure of the aforementioned claimed transmittance ranges exhibited by the claimed interference pigment require the base color is not hidden at paragraphs [0034-36] may reflect a mistake made in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731